— Order unanimously modified on the law and as modified affirmed with costs to plaintiffs, in accordance with the following memorandum: The court erred in directing a verdict against plaintiffs on their fourth, fifth and sixth causes of action for negligence and breach of contract and on the claim contained in their first cause of action that defendants negligently damaged their awning. Plaintiffs presented a prima facie case on those claims and it was error for the court to dismiss them summarily. Thus, plaintiffs are entitled to a new trial on those causes of action. The remainder of plaintiffs’ claims were properly dismissed. (Appeals from order of Supreme Court, Niagara County, Broughton, J. — dismiss complaint.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.